Citation Nr: 0512657	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  97-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include Post-Traumatic Stress Disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The issue on appeal was originally before the Board in 
December 1998 when it was remanded for additional evidentiary 
development.  In July 2001, the issue was again before the 
Board when the claim was denied.  The veteran appealed the 
Board's July 2001 decision to the United States Court of 
Appeals for Veterans Claims (the Court).  By Order dated 
August 29, 2002, the Court vacated the Board's July 2001 
decision and remanded it back to the Board.  In September 
2003, the Board remanded the issue on appeal back to the RO 
for additional evidentiary development and to cure a 
procedural defect.  

The veteran testified at a local RO hearing in October 1996.  
He testified before the undersigned at a hearing held at the 
RO in August 1998.  


REMAND

The veteran has claimed that he currently experiences PTSD as 
a result of beatings and abuse he received during Boot Camp.  
Establishing service connection for PTSD requires: (1)  
medical evidence diagnosing PTSD; (2) credible supporting  
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f). 

Associated with the claims file are several opinions from 
health care providers who have diagnosed the presence of PTSD 
and depression in the veteran which was attributed to the 
veteran's experiences during Boot Camp.  This evidence 
fulfills the first and third requirements for a grant of 
PTSD.  It also would indicate that the veteran's depression 
was due to the in-service assaults reported by the veteran.  
The issue on appeal revolves around the second requirement - 
whether there is credible supporting evidence that the 
claimed in-service stressor actually occurred.  

The veteran's self-reported stressors consisted of being 
physically abused and harassed by Drill Instructors during 
Boot Camp.  The veteran has alleged that he was beaten by a 
Drill Instructor due to his poor scores on the rifle range.  
He reported that he had been assaulted by other members of 
his unit when he started to slow down during a march.  He 
alleged that his platoon was forced to exercise wearing a lot 
of clothes in a closed room as punishment.  The veteran 
reported that, when the recruits stopped exercising, they 
would be beaten by the Drill Instructors.  He also alleged 
that his Drill Instructor struck him under the chin during a 
barracks inspection.  He reported that he was assaulted by 
another soldier which resulted in a broken nose.  The veteran 
has stated that he did not inform anyone of any of the 
assaults.  

In support of his claim, the veteran submitted a statement 
from H. L. who purportedly was the secretary for the 
veteran's training platoon (3326).  H. L. reported that all 
recruits were physically assaulted at least three times by 
Drill Instructors.  He indicated that recruits would be 
beaten by the Drill Instructors if they received failing 
grades on the rifle range.  He also reported that recruits 
were forced to exercise in a closed room while being 
subjected to physical abuse.  H. L.'s statement did not 
mention the veteran personally.  When the RO requested that 
the veteran obtain more information regarding H. L.'s 
knowledge of the veteran's personal participation in any of 
the reported stressors, the veteran indicated that he was not 
able to get in touch with H. L.  Other than H. L.'s 
statement, there is no objective evidence of record verifying 
any of the veteran's claimed in-service stressors.  There is 
no medical evidence in the service medical records of the 
veteran seeking treatment for residuals of any assaults.  
There is evidence that the veteran was treated for nasal 
problems but there is no indication that the problems were 
the result of an in-service assault.  

As the statement from H. L. is the only objective evidence of 
record which verifies in any way, the veteran's allegations 
of physical abuse during Boot Camp, it is vital to determine 
if H. L. was actually present in the veteran's training 
platoon during the alleged incidents.  The fact that H. L. 
did not personally witness the veteran's participation in the 
alleged events is not fatal to the veteran's claim.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002), Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

The Board also notes the veteran reported he is in receipt of 
Social Security disability benefits allegedly based on PTSD.  
The records upon which the Social Security determination was 
based have not been associated with the claims file.  The 
Court has emphasized the need to obtain Social Security  
medical records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  

Wherefore the claim of entitlement to service connection for 
an acquired psychiatric disorder to include PTSD and 
depression is hereby REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should attempt to verify that 
H. L. was a member of Training Platoon 
3326 at the Marine Corps Recruit Depot, 
San Diego, California and that he served 
in the platoon at the same time as the 
veteran in 1968.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the veteran's 
claim for service connection for PTSD in 
light of all pertinent evidence and legal 
authority.  

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and his representative an 
appropriate Supplemental Statement of the 
Case, and afford them the appropriate 
time period for response  before the 
claims file is returned to the Board for 
further appellate consideration.   


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




